 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
NOTE PURCHASE AGREEMENT
 
PURCHASE AGREEMENT (this “Agreement”) dated as of September 24, 2009, between
RESOURCE AMERICA, INC., a Delaware Corporation (the “Company”), and
______________________ (the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser
desires to acquire from the Company, an aggregate of $__________ in principal
amount of the Company’s 12% Senior Notes due 2012 in the form set forth in
Exhibit A hereto (the "Notes") as provided herein; and
 
WHEREAS, in connection with the issuance of the Notes to the Purchaser, the
Company will issue to the Purchaser that number of warrants to acquire the
Company’s common stock (the “Warrants”) as provided herein;
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
Issuance of Notes and Warrants
 
Section 1.1 Issuance of Notes.  On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, at Closing (defined below), (i) the Company agrees
to issue to the Purchaser $_________ aggregate principal amount of Notes and
(ii) the Purchaser agrees to pay to the Company the purchase price set forth in
Schedule I hereto (the “Purchase Price”).
 
Section 1.2  Issuance of Warrants.  As additional consideration for the purchase
of Notes, the Company agrees to issue to the Purchaser a warrant (the “Warrant”)
to purchase that number of shares of the Company’s common stock (the “Warrant
Shares”) set forth in Schedule I hereto.  The form of the Warrant, and the terms
and conditions thereof, are set forth in Exhibit B hereto.  The Purchaser shall
have those rights to require the Company to register the common stock for which
the Warrant may be exercised as set forth in a registration rights agreement
(the “Registration Rights Agreement”) in the form set forth in Exhibit C
hereto.  This Agreement, the Note, the Warrant and the Registration Rights
Agreement are herein collectively referred to as the “Transaction Documents”.
 
Section 1.3  Funding into Escrow.  The Purchaser shall deposit the Purchase
Price into an escrow account established under the Escrow Agreement (the “Escrow
Agreement”) in the form set forth in Exhibit D hereto, no later than two
business days prior to the Closing Date (defined below).  On the Closing Date,
upon receipt of satisfactory evidence that the conditions set forth in Article
IV hereof have been satisfied or waived, pursuant to Section 1.4, the Company
shall notify the Escrow Agent (as such term is defined in the Escrow Agreement)
to promptly and timely release the funds escrowed under the Escrow Agreement to
the Company.
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4      The Closing.
 
(a)           Timing.  Subject to the fulfillment or waiver of the conditions
set forth in Article IV hereof, the delivery of the Notes and the Warrant (the
“Closing”) shall take place on or about ______________ or such other date as the
Purchaser and the Company may agree upon (the “Closing Date”).
 
(b)           Closing.  On the Closing Date, the Company shall deliver to the
Purchaser (i) one or more Notes in definitive form, in such denomination or
denominations as Purchaser may instruct the Company, and registered in the name
of the Purchaser, with any transfer taxes payable in connection with the
transfer of the Notes to the Purchaser duly paid, (ii) one or more Warrants for
the Warrant Shares, registered in Purchaser’s name, and (iii) a copy of the
Registration Rights Agreement duly executed by the Company.  In addition, each
party shall deliver all documents, instruments and writings required to be
delivered by such party pursuant to this Agreement at or prior to the
Closing.  The Notes shall be fully paid for by the Purchaser as of the Closing
Date.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1    Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to the Purchaser as of
the date hereof and the Closing Date:
 
(a)           Organization and Qualification; Material Adverse Effect.  The
Company has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware.  The Company is duly qualified
and in good standing as a foreign corporation in each jurisdiction in which the
character or location of its assets or properties (owned, leased or licensed) or
the nature of its business makes such qualification necessary (including every
jurisdiction in which it owns or leases real property), except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.  For purposes of this Agreement, “Material Adverse Effect” means any
adverse effect on the business, operations, properties or financial condition of
the Company that is (either alone or together with all other adverse effects)
material to the Company, and any material adverse effect on the transactions
contemplated under this Agreement or any other agreement or document
contemplated hereby or thereby.  Each of the Company’s subsidiaries is validly
existing as a corporation, limited liability company or partnership, as
applicable, in its respective jurisdiction of formation.  Schedule 2.1(a) hereto
identifies each of the Company’s material subsidiaries (the
“Subsidiaries”).  All of the issued and outstanding capital stock, limited
liability company interests or partnership interests, as applicable, of each
Subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and (except as otherwise disclosed on Schedule 2.1(a)) is owned by
the Company, directly or indirectly, free and
 
 
2

--------------------------------------------------------------------------------

 
 
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity.  The Company has all requisite corporate power and authority, as
applicable, and all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental agencies or
regulatory bodies or any other person or entity, to own, lease, license and
operate its assets and properties and conduct its business as now being
conducted and as described in the SEC Documents (as defined below), except for
such authorizations, approvals, consents, orders licenses, certificates and
permits the absence of which would not have a Material Adverse Effect.
 
(b)           Authorization; Enforceability.  (i)  The Company has all requisite
corporate power and authority to enter into and perform its obligators under the
Transaction Documents in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its directors is required, (iii) the Transaction
Documents have been, or at the Closing will be, duly executed and delivered by
the Company, (iv) assuming they have been duly executed and delivered by the
Purchaser (in the case of this Agreement, and the Registration Rights
Agreement), the Transaction Documents constitute, or at the Closing will
constitute, valid and binding obligations of the Company, enforceable against it
in accordance with their terms, except (A) as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of creditors'
rights and remedies or by other equitable principles of general application, and
(B) to the extent the indemnification provisions contained in this Agreement and
the Registration Rights Agreement may be limited by applicable federal or state
securities laws.
 
(c)           Capitalization.  As of the date hereof, except as described in
this Section 2.1(c), disclosed in Schedule 2.1(c) or disclosed in the SEC
Documents, (i) none of the Company’s equity securities are subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company, (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any equity securities of
the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional equity securities of the Company or
any of its subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any equity securities of the Company or any of its
Subsidiaries, (iii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act of 1933, as amended (“Securities Act”
or “1933 Act”) (except the Registration Rights Agreement), (iv) other than the
Notes, there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries, (v) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Notes as described in this Agreement and (vi) the Company does
not have any unit appreciation rights or “phantom unit” plans or agreements or
any similar plan or agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation by it of the
transactions contemplated hereby and thereby and issuance of the Notes and the
Warrants will not (i) result in a violation of the Company's Certificate of
Incorporation or Bylaws; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, except as would not reasonably be expected
to have a Material Adverse Effect or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including United States federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Global Select Market (the "Principal Market") or other principal
securities exchange or trading market on which the Company’s Common Stock is
traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, (x) its organizational documents or limited
partnership agreements, respectively, (y) any material contract, agreement,
mortgage, indebtedness, indenture, instrument, or (z) any judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, the non-compliance with which (in the case of (x), (y) or (z))
would reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the 1933 Act,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under, or contemplated by, the Transaction
Documents, or the issuance of the Notes, or Warrants, in accordance with the
terms hereof or thereof.
 
(e)           SEC Documents; Financial Statements.  Since July 1, 2008, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”).  The Company has delivered to the Purchaser or its
representatives true and complete copies of any SEC Documents that were not
filed electronically via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with accounting principles, generally accepted in
the United States, consistently applied, during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto,
or (ii) in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Absence of Certain Changes.  Except as disclosed in the Company’s
Annual Report on Form 10-K for the year ended September 30, 2008 (the “Company’s
10-K”) or the other SEC Documents, there has been no adverse change or adverse
development in the business, properties, assets, operations, financial
condition, prospects, liabilities or results of operations of the Company which
has had or, to the knowledge of the Company, is reasonably likely to have a
Material Adverse Effect.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings.
 
(g)           Absence of Litigation.  To the Company’s knowledge, except as
disclosed in Schedule 2.1(g), there are no pending or threatened legal
proceedings or investigations, other than routine litigation incidental to the
Company’s business, to which the Company or any of its Subsidiaries is a party
or of which any of their property is the subject which would have a Material
Adverse Effect (i) except as set forth in the SEC Documents and (ii) except
which individually and in the aggregate, respectively, would not be reasonably
likely to result in liability to the Company in excess of $250,000 and
$1,000,000, respectively.
 
(h)           Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm’s length purchaser with respect to the Transaction Documents and
the transactions contemplated hereby and thereby.  The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further represents to the Purchaser that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.
 
(i)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of Notes
and Warrants to the Purchaser to be integrated with prior offerings by the
Company for purposes of the 1933 Act and, as a result thereof, be required to be
registered under the 1933 Act or any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of the Principal
Market, that would require that this Offering be approved by the Company’s
shareholders, nor will the Company or any of its Subsidiaries take any action or
steps that would cause the offering of the Notes to be integrated with other
offerings in violation of the 1933 Act or the applicable shareholder approval
provisions of the Principal Market.
 
(j)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement.  No executive
officer (as defined in Rule 501(f) of the 1933 Act)
 
 
5

--------------------------------------------------------------------------------

 
 
whose departure would be reasonably likely to result in a Material Adverse
Effect has notified the Company in writing that such officer intends to leave
the Company or otherwise terminate such officer’s employment with the Company.
 
(k)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, except as would not reasonably expect to have a
Material Adverse Effect.  Except as set forth in the SEC Documents, none of the
Company’s trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, government authorizations, trade secrets or other intellectual
property rights have expired or terminated, or are expected to expire or
terminate within two (2) years from the date of this Agreement, except as would
not be reasonably expected to have a Material Adverse Effect.  The Company and
its Subsidiaries do not have any knowledge of any infringement by the Company or
its Subsidiaries of trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others.
 
(l)           Environmental Laws.  (A)  The Company and its Subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where such noncompliance or
failure to receive permits, licenses or approvals referred to in clauses (i),
(ii) or (iii) above would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
                      (B)  Except as disclosed in the SEC Documents, (i) there
has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, hazardous wastes or
hazardous substances by the Company or its Subsidiaries (or to the knowledge of
the Company, any of their predecessors in interest) at, upon or from any of the
property now or previously owned or leased by the Company or its Subsidiaries in
violation of any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit or which would require remedial action under any applicable
law, ordinance, rule, regulation, order, judgment, decree or permit, except for
any violation or remedial action which would not have a Material Adverse Effect;
(ii) there has been no material spill, discharge, leak, emission, injection,
escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, solid wastes,
hazardous wastes or hazardous substances due to or caused by the Company or any
of its Subsidiaries, except for any such spill, discharge, leak emission,
injection, escape, dumping or release which would not have a Material Adverse
Effect; and (iii) the terms “hazardous wastes,” “toxic wastes” and “hazardous
substances” shall have the meanings specified in any applicable local, state,
federal and foreign laws or regulations with respect to environmental
protection.
 
 
6

--------------------------------------------------------------------------------

 
 
(m)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in the ordinary course of business as currently conducted,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the SEC Documents, Schedule 2.1(m) or such as do not
materially interfere with the use of such property by the Company or any of its
Subsidiaries  in the ordinary course of business as currently conducted.  Any
material real property and facilities held under lease by the Company or any of
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as do not materially interfere with the use made of such
property and buildings by the Company and its Subsidiaries in the ordinary
course of business as currently conducted.
 
(n)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities, necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit except as would
reasonably be expected not to have a Material Adverse Effect.
 
(o)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(p)           Foreign Corrupt Practices Act.  Except as would not reasonably be
expected to have a Material Adverse Effect, neither the Company, nor any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of acting for, or on behalf of, the
Company, directly or indirectly used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; directly or indirectly made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.
 
(q)           Tax Status.  Except as set forth in the Company’s 10-K or the
other SEC Documents, the Company has made or filed all United States federal and
state income and all other tax

 
 
7

--------------------------------------------------------------------------------

 
 
returns, reports and declarations required by any jurisdiction to which it is
subject and (i) has paid all taxes and other governmental assessments and
charges, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (ii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes claimed to be due by the taxing authority of
any jurisdiction, and the Company is not aware of any basis for any such claim.
 
(r)           Certain Transactions.  Except as set forth in the Company’s 10-K
or the other SEC Documents and except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed on Schedule 2.1(c) or in the Company’s
10-K or the other SEC Documents, none of the officers, directors or employees of
the Company is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(s)           Obligations.  Except to the extent (if any) specifically set forth
in the Transaction Documents, the Company’s obligations thereunder are not
subject to any right of set off, counterclaim, delay or reduction.
 
(t)           Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(u)           Investment Company Status.  The Company is not an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and shall conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
(v)           Listing and Maintenance Requirements.  Since July 1, 2008, the
Company has been in compliance with all listing and maintenance requirements for
the Principal Market except, in each case, as could not reasonably be expected
to result in a Material Adverse Effect.  Since July 1, 2008, the Company has not
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of its common stock from the
Principal Market.
 
(w)           Brokers.  The Company has taken no action that would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments by the Company, or the Purchaser, relating to this Agreement or the
transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.2  Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof and the Closing Date:
 
(a)           Accredited Investor Status; Sophisticated Purchaser.  The
Purchaser is an accredited investor within the meaning of Rule 501 under the
1933 Act and, if an entity, is a “qualified institutional buyer” within the
meaning of Rule 144A under the 1933 Act and is able to bear the risk of its
investment in the Notes, Warrants and Warrant Shares.  The Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Notes, Warrants and
Warrant Shares.
 
(b)           Information.  The Purchaser and its advisors, if any, have been
furnished with all information relating to the business, finances and operations
of the Company and the offer and sale of the Notes, Warrants and Warrant Shares
which has been requested by the Purchaser.  The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of, and receive answers
from, the Company.  Neither such inquiries nor any other due diligence
investigations conducted by the Purchaser or its advisors, if any, or its
representatives shall modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 2.1
above.  The Purchaser understands that its investment in the Notes, Warrants and
Warrant Shares involves a high degree of risk.  The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Notes and
the Warrants.
 
(c)           No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Notes, Warrants
and Warrant Shares or the fairness or suitability of an investment therein, nor
have such authorities passed upon or endorsed the merits thereof.
 
(d)           Authorization; Enforcement.  Each of this Agreement and the
Registration Rights Agreement has been, or on the Closing Date shall be, duly
and validly authorized, executed and delivered on behalf of the Purchaser and is
or will be on the Closing Date a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with its terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.  The Purchaser has the requisite power and authority to
enter into and perform its obligations under this Agreement and the Registration
Rights Agreement and each other agreement entered into by the parties hereto in
connection with the transactions contemplated by this Agreement.
 
(e)           Residency.  The Purchaser is a resident of the State
of __________.
 
(f)           No Conflicts.  The execution, delivery and performance of each of
this Agreement and the Registration Rights Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby will not (i) (if the Purchaser is an entity) result in a violation of
the certificate of incorporation, by-laws or other documents of organization of
the
 
 
 
9

--------------------------------------------------------------------------------

 
Purchaser, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Purchaser is bound, or (iii)
result in a violation of any law, rule, regulation or decree applicable to the
Purchaser.
 
(g)           Purchaser Representation.  The Purchaser is purchasing the Notes
and acquiring this Warrant and, if the Warrant is exercised, the Warrant Shares
for its own account and not with a view to distribution in violation of any
securities laws.  The Purchaser has been advised and understands that the Notes,
the Warrants and the Warrant Shares have not been registered under the 1933 Act
or under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the 1933 Act or if Purchaser delivers
an opinion of counsel to the Company that an exemption from registration is
available or that registration is not required by law.  The Purchaser has been
advised and understands that the Company, in issuing the Notes and Warrants, is
relying upon, and, in issuing Warrant Shares, will be relying upon, among other
things, the representations and warranties of the Purchaser contained in this
Section 2.2 in concluding that such issuance is a “private offering” and is
exempt from the registration requirements of the 1933 Act.
 
(h)           Rule 144.  The Purchaser understands that there is no public
trading market for the Notes and the Warrants, that none is expected to develop,
and that each of the Notes, the Warrants and the Warrant Shares must be held
indefinitely unless and until registered under the 1933 Act or an exemption from
registration is available.  The Purchaser has been advised or is aware of the
provisions of Rule 144 promulgated under the 1933 Act.  The Purchaser
understands that each Note, Warrant and Warrant Share will bear a legend
substantially as follows until such legend shall no longer be necessary or
advisable because the Notes, Warrant or Warrant Shares, as the case may be, are
no longer subject to the restrictions on transfer described therein:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.
 
For the Warrant:
 
THIS WARRANT AND THE SECURITIES FOR WHICH THIS WARRANT MAY BE EXERCISED
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE
 
 
10

--------------------------------------------------------------------------------

 
 
SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.
 
                                (i)           Brokers.  The Purchaser has taken
no action which would give rise to any claim by any person for brokerage
commissions, finder's fees or similar payments by the Company or the Purchaser
relating to this Agreement or the transactions contemplated hereby.
 
ARTICLE III
 
Covenants
 
Section 3.1    Securities Compliance. As and to the extent required, the Company
shall notify the SEC and the Principal Market of, and make all required filings
with the SEC and the Principal Market with respect to, the transactions
contemplated by this Agreement and the Registration Rights Agreement, and shall
take all other necessary action and proceedings as may be required and permitted
by applicable law, rule and regulation, for the legal and valid issuance of the
Notes, Warrants and, if the Warrants are exercised, the Warrant Shares.
 
Section 3.2     Best Efforts.  The parties shall use their best efforts to
satisfy timely each of the conditions described in Article IV of this Agreement.
 
Section 3.3     Blue Sky Laws.  The Company shall take such actions as it
reasonably determines are required to comply with all “blue sky” laws applicable
to the issuance of the Notes and Warrants hereunder; provided, however, that the
Company shall not be required in connection therewith to register or qualify as
a foreign entity in any jurisdiction where it is not so qualified or to take any
action that would subject it to service of process in suits or taxation, in each
case, in any jurisdiction where it is no so subject.
 
Section 3.4     Publicity.  The Company shall have the right to file a Report on
Form 8-K with the SEC, which shall describe the issuance of the Notes and
Warrants and which shall include the Transaction Documents as exhibits, whether
or not required by the 1934 Act.
 
Section 3.5      Senior Debt.
 
(a)           Within two business days of the Closing date, the Company shall
use not less than 30% of the Purchase Price to repay amounts outstanding under
its credit facility with TD Bank, N.A.  Not more than 60 days from the Closing
Date, the Company shall reduce the maximum amount of outstanding debt available
under its credit facility with TD Bank, N.A. to an amount not to exceed twenty
million dollars ($20,000,000).
 
(b)           Except for the Senior Debt described on Schedule I to Exhibit A
hereto, the Company shall not make or incur additional indebtedness that is, or
modify any current indebtedness to be, senior in right, priority and preference
to the rights of holders of the Notes, except insofar as such debt is in
replacement of existing Senior Debt (as defined in Exhibit A hereto) pursuant to
 
 
 
11

--------------------------------------------------------------------------------

 
 
an amendment or termination of the facilities described on Schedule I to Exhibit
A, and which amendment, refinancing or termination is consistent with the
provisions of Section 8(k) of Exhibit A.
 
Section 3.6     Dividends.  Until all of the outstanding Notes have been paid in
full, retired or have been repurchased by the Company or its Subsidiaries,
without the prior approval of all holders of the Notes, the Company may not
declare or pay (i) a quarterly cash dividend in excess of $0.03 per share unless
the Company's basic earnings per common share from continuing operations from
the preceding fiscal quarter, determined in accordance with generally accepted
accounting principles in the United States, are greater than $0.25 per share, or
(ii) any special cash dividends.
 
ARTICLE IV
 
Conditions to Closing
 
Section 4.1     Conditions Precedent to the Obligations of the Company.  The
obligation hereunder of the Company to issue the Notes and Warrants and execute
the Registration Rights Agreement at the Closing is subject to the satisfaction,
at or before the Closing, of each of the applicable conditions set forth
below.  These conditions are for the Company's sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)           Accuracy of the Purchaser's Representations and Warranties.  The
representations and warranties of the Purchaser will be true and correct in all
material respects as of the date when made and as of the Closing Date, as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date).
 
(b)           Performance by the Purchaser.  The Purchaser shall have performed
all agreements and satisfied all conditions required to be performed or
satisfied by the Purchaser at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
Section 4.2     Conditions Precedent to the Obligations of the Purchaser.  The
obligation hereunder of the Purchaser to purchase the Notes is subject to the
satisfaction, at or before the Closing, of each of the applicable conditions set
forth below.  These conditions are for the Purchaser's sole benefit and may be
waived by the Purchaser at any time in its sole discretion.
 
(a)           Accuracy of the Company's Representations and Warranties.  The
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date).
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Performance by the Company.  The Company shall have performed all
agreements and satisfied all conditions required to be performed or satisfied by
the Company at or prior to the Closing.
 
(c)           Trading.  From the date hereof to the Closing Date, trading in the
Company's common stock shall not have been suspended by the SEC and trading in
securities generally as reported by the Principal Market shall not have been
suspended or limited.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents
 
(e)           Registration Rights Agreement.  The Company and the Purchaser
shall have executed and delivered the Registration Rights Agreement.
 
(f)           Officer's Certificates.  The Company shall have delivered to the
Purchaser a certificate in form and substance satisfactory to the Purchaser and
the Purchaser's counsel, executed by an officer of the General Partner,
certifying as to satisfaction of closing conditions, incumbency of signing
officers, and the true, correct and complete nature of the charter documents,
good standing and authorizing resolutions of the Company.
 
ARTICLE V
 
Indemnification
 
Section 5.1   Indemnification.
 
(a)           Indemnification by the Company. In consideration of the
Purchaser’s execution and delivery of this Agreement and acquiring the Notes
hereunder, the Company shall defend, protect, indemnify and hold harmless the
Purchaser, and (if Purchaser is an entity) all of its officers, directors,
employees, members, partners and direct or indirect investors, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Purchaser Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Purchaser Indemnified Liabilities”), incurred by any
Purchaser Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (ii) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or any other
certificate or document contemplated hereby or thereby, (iii) any cause of
action, suit or claim brought or made against such Purchaser Indemnitee
 
 
13

--------------------------------------------------------------------------------

 
 
by a third party and arising out of or resulting from the execution, delivery,
performance, breach by the Company or enforcement of the Transaction Documents,
or  (iv) the enforcement of this Section.  Notwithstanding the foregoing,
Purchaser Indemnified Liabilities shall not include any liability of any
Purchaser Indemnitee arising solely out of such Purchaser Indemnitee’s willful
misconduct or fraudulent action(s).  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Purchaser Indemnified Liabilities which is permissible under applicable
law.  Notwithstanding the foregoing, to the extent this Section overlaps with
the provisions of the Registration Rights Agreement, the amount of the
Purchaser’s indemnification shall not exceed the limitation contained in such
provisions.
 
(b)           Indemnification by the Purchaser.  The Purchaser shall defend,
protect, indemnify and hold harmless the Company and all of its officers,
directors, employees, members and direct or indirect investors and any of the
foregoing persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Company Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Company Indemnified Liabilities”),
incurred by any Company Indemnitee as a result of, or arising out of, or
relating to this Agreement (i) any misrepresentation or breach of any
representation or warranty made by the Purchaser in Section 2.2 of this
Agreement, (ii) any breach of any covenant, agreement or obligation of the
Purchaser contained in the Transaction Documents or any other certificate or
document contemplated hereby or thereby, or (iii) the enforcement of this
Section.  Notwithstanding the foregoing, Company Indemnified Liabilities shall
not include any liability of any Company Indemnitee arising solely out of such
Company Indemnitee’s willful misconduct or fraudulent action(s).  To the extent
that the foregoing undertaking by the Purchaser may be unenforceable for any
reason, the Purchaser shall make the maximum contribution to the payment and
satisfaction of each of the Company Indemnified Liabilities which is permissible
under applicable law.
 
Section 5.2    Procedure.  Each party entitled to indemnification under this
Article V (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Article V except to
the extent that the Indemnifying Party is materially and adversely affected by
such failure to provide notice.  No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.  Each Indemnified Party shall furnish such non-privileged
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
 
ARTICLE VI
 
Governing Law; Miscellaneous
 
Section 6.1   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY.
 
Section 6.2    Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
Section 6.3    Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 6.4   Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
Section 6.5   Entire Agreement; Amendments; Waivers.  This Agreement supersedes
all other prior oral or written agreements between the Purchaser, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchaser, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.
 
Section 6.6   Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing, must be delivered by (i) courier, mail or hand delivery or (ii)
facsimile, and will be deemed to have been delivered upon receipt. The addresses
and facsimile numbers for such communications shall be:
 
If to the Company:
 
Resource America, Inc
One Crescent Drive
Navy Yard Corporate Center
Philadelphia, PA  19112
Telephone:                    (215) 546-5005
Facsimile:                      (215) 546-5308
Attention:                      Jeffrey F. Brotman
 
If to the Purchaser:
 
As set forth on Schedule I hereto
 
Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
Section 6.7    Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any Assignee of Purchaser
(“Assignee”).  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser,
including by merger or consolidation.  The Purchaser may assign some or all of
its rights hereunder to any assignee of the Notes or Warrants to the extent the
Assignee signs a counterpart signature page to this Agreement or a joinder
agreement and subject to the compliance with the requirements of Section 2.2(g)
hereof.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Section 6.8    No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 6.9    Survival.  The representations, warranties and agreements of the
Company and the Purchaser contained in the Agreement shall survive the Closing.
 
Section 6.10  Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 6.11  No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 6.12  Remedies.  The Purchaser and each Assignee of Purchaser
(“Assignee”) shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any person having any rights under any provisions
of the Transaction Documents shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of the Transaction Documents and to
exercise all other rights granted by law.  The Purchaser and each Assignee
without prejudice may withdraw, revoke or suspend its pursuit of any remedy at
any time prior to its complete recovery as a result of such remedy.
 
*  *  *  *  *
 
[Signature Page Follows]
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed as of the date and year first above written.
 
COMPANY:
RESOURCE AMERICA, INC.
 
By:        /s/ Thomas C.
Elliott                                                        
Name:  Thomas C. Elliott
Title:    Senior Vice President
PURCHASER:
____________________________________
 
By:                                                                
Name:                                                                
Title:                                                                

 
 
 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE I
                                                       
 

Purchase Price for Notes:       $_____________                                  
    Wiring Instructions: BANK NAME:  The Bancorp Bank       409 Silverside Road
      Suite 105       Wilmington, DE  19809             ACCOUNT NAME:  Resource
America, Inc.       Resource October  Escrow Account             ABA NUMBER:
XXXXXXXXX     ACCOUNT NUM.: XXXXXXXXX                   Warrant Shares: 
_____________             Name, Address, Telephone   [Name]_____________________
           and Facsimile Number   [Address]___________________    of Purchaser  
___________________________        ___________________________       
Telephone:__________________       Facimile:____________________  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Senior Note
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.
 
SENIOR NOTE
 
Philadelphia, Pennsylvania
Dated:  _____________
 
$___________
 
FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND, RESOURCE AMERICA, INC., a
Delaware corporation (“Company”), hereby promises to pay to the order of
________________________________ (“Holder”), the principal sum of
_______________________________ Million and 00/100 ($_________), together with
interest thereon upon the terms and conditions hereinafter set forth.
 
1.           Interest Rate.  Interest on the unpaid principal balance hereof
will accrue from the date of this Note until final payment thereof at the fixed
rate of twelve percent (12%) per annum.
 
2.           Interest Payment Dates.  Interest on this Note shall be payable
quarterly in arrears on December 31, March 31, June 30 and September 30 in each
year, commencing with December 31, 2009. Interest payable on the first interest
payment date shall be calculated on the basis of a 360-day year for the actual
number of days elapsed between the date of issuance of this Note and December
31, 2009.
 
3.           Maturity.  Principal, together with all accrued and unpaid interest
thereon and all other fees, costs and expenses payable hereunder or under the
Transaction Documents (as such term is defined in Section 9 hereof), is due and
payable on _____________, 2012 (the “Maturity Date”).
 
4.           Place of Payment.  Principal and interest hereunder shall be
payable at the office of Holder set forth in Section 20 hereof, or at such other
place as Holder, from time to time, may designate in writing.
 
5.           Redemption.  The Company may redeem all or any part of this Note at
any time or from time to time, upon notice given to the Holder not less than
thirty (30) days prior to the date fixed for redemption, at the redemption price
(expressed as a percentage of principal amount redeemed) set forth below, plus
the payment of all accrued and unpaid interest on the portion of the principal
amount of this Note to be redeemed to the date of such redemption, and all other
fees and charges due hereunder and under the other Transaction Documents (as
such term is hereinafter defined):

 
 

--------------------------------------------------------------------------------

 
Redemption
Date                                                                                     Redemption
Price
Before _____________,
2010                                                                              
106%
Between _____________, 2010
and _____________,
2011                                                                                   
103%
Thereafter                                                                                                            
100%
 
Any principal prepayment hereunder must be in an amount of not less than
$100,000 or any integral multiple of $100,000.
 
6.           Payment Method.  All payments under this Note or the other
Transaction Documents are to be made in immediately available funds.  If Holder
accepts payment in any other form, such payment shall not be deemed to have been
made until the funds comprising such payment have been actually received or made
available to Holder.
 
7.           Application of Payments.  Any and all payments on account of this
Note shall be applied, first to accrued and unpaid interest, then to other sums
due hereunder or under the Transaction Documents and thereafter to outstanding
principal.  The Company agrees that, to the extent it makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, the obligations or part thereof hereunder
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.
 
8.           Subordination.
 
(a)           The payment of all indebtedness, liabilities, and obligations of
Company to Holder under this Note, whether now existing or hereafter arising
(collectively, the “Subordinated Debt”), is expressly subordinated to the
indebtedness set forth on Schedule I attached hereto (the “Senior Debt”) and the
obligations of the Company set forth therein.  The term “Senior Debt” shall
include any and all obligations of Company to the lenders set forth on Schedule
I including without limitation interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Company, whether or
not a claim for such post-commencement interest is allowed.  All capitalized
terms used in this Section 8 in connection with the Senior Debt and not
otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement (as defined herein).  The term “Loan Agreement” means that
certain Loan and Security Agreement dated May 24, 2007, as the same may be
amended, supplemented, restated or replaced from time to time among Company, TD
Bank, N.A. (successor by merger to Commerce Bank, N.A.) as Agent and Issuing
Bank and the Lenders party thereto from time to time.
 
(b)           Until the Senior Debt is indefeasibly paid in full and any
commitment to make advances under the facilities evidencing the Senior Debt has
terminated, Company shall not pay, and Holder shall not accept, any payments of
any kind (including prepayments) associated with the Subordinated Debt;
provided, however, that so long as no material event of default (for purposes of
the Loan Agreement, a Significant Default) under the facilities evidencing the
Senior Debt exists or after giving effect to the making of any such payment(s)
would exist, Company may pay and Holder may accept regularly scheduled payments
of interest on the Subordinated Debt.  Except as set forth in subsection (k), no
principal payment of any kind (by voluntary prepayment, acceleration, set-off or
otherwise) of any portion of the Subordinated Debt may be made by Company or
received or accepted by Holder at any time prior to the indefeasible payment in
full of the Senior Debt and termination of any commitment to make advances under
the facilities evidencing the Senior Debt.
 

 
2

--------------------------------------------------------------------------------

 

 
(c)           Any payments on the Subordinated Debt received by Holder other
than as permitted in clause (b) above, shall be held in trust for Agent and
Holder will forthwith turn over any such payments in the form received, properly
endorsed, to Agent to be applied to the Senior Debt as determined in accordance
with the Loan Agreement.
 
(d)           Company shall not grant to Holder and Holder shall not take any
lien on or security interest in any of Company’s property, now owned or
hereafter acquired, created or arising.
 
(e)           Holder shall not make any assertion or claim in any action, suit
or proceeding of any nature whatsoever in any way challenging the priority,
validity or effectiveness of the liens and security interests granted to Agent
for the benefit of Secured Parties under and in connection with the Loan
Agreement, or any amendment, extension, replacement thereof or related agreement
among Agent, Issuing Bank, Lenders and Company.
 
(f)           Holder shall not commence any action or proceeding of any kind
against  Company to recover all or any part of the Subordinated Debt not paid
when due, and shall at no time join with any creditor, in bringing any
proceeding against Company under any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, or other insolvency law now or hereafter
existing, unless and until the Senior Debt shall be indefeasibly paid in full
and any commitment to make advances under the facilities evidencing the Senior
Debt has terminated.  Holder, however may accelerate the amount of the
Subordinated Debt upon the occurrence of (i) the acceleration of the Senior
Debt; and (ii) the filing of a petition under the Bankruptcy Code by Company.
 
(g)           In the event of any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, or other insolvency proceeding of Company (each a
“Proceeding”), Holder shall at Agent’s request file any claims, proofs of claim,
or other instruments of similar character necessary to enforce the obligations
of Company in respect of the Subordinated Debt (each a “Claim”) and will hold in
trust for Agent and pay over to Agent in the same form received, to be applied
on the Senior Debt as determined in accordance with the Loan Agreement, any and
all money, dividends or other assets received in any such Proceeding on account
of the Subordinated Debt, unless and until the Senior Debt shall be indefeasibly
paid in full (and any commitment to make advances under the Loan Agreement has
terminated), including without limitation interest accruing after the
commencement of any Proceeding, whether or not a claim for such
post-commencement interest is allowed.  In the event that Holder has not filed a
Claim before the fifteenth (15th) day prior to the deadline for filing such
Claim, Agent may, as attorney-in-fact for Holder, take such action on behalf of
Holder and Holder hereby appoints Agent as attorney-in-fact for Holder to
demand, sue for, collect, and receive any and all such money, dividends or other
assets and give acquittance therefore and to file any such Claim and to take
such other proceedings in Agent’s name or in the name of Holder, as Agent may
deem necessary or advisable for the enforcement of the provisions of this
Section 8.  Holder shall execute and deliver to Agent such other and further
powers of attorney or other instruments as Agent reasonably may request in order
to accomplish the foregoing.

 
3

--------------------------------------------------------------------------------

 

 
(h)           The lenders named in the facilities evidencing the Senior Debt
may, at any time and from time to time, without the consent of or notice to
Holder, without incurring responsibility to Holder, and without impairing or
releasing any of the rights of such lenders or any of the obligations of Holder
hereunder:
 
i.           Change the amount, manner, place or terms of payment or change or
extend the time of payment of or renew or alter the Senior Debt (including
increasing the principal amount thereof), or any part thereof, or amend,
supplement or replace the documents evidencing the facilities in any manner or
enter into or amend, supplement or replace in any manner any other agreement
relating to the Senior Debt;
 
ii.           Sell, exchange, release or otherwise deal with all or any part of
the collateral securing the Senior Debt or any part thereof;
 
iii.           Release anyone liable in any manner for the payment or collection
of the Senior Debt;
 
iv.           Exercise or refrain from exercising any rights against Company or
any Subsidiary Guarantor, or any of them, or others; and
 
v.           Apply sums paid by any party to the Senior Debt in any order or
manner as determined pursuant to the Loan Agreement.
 
(i)           Holder will advise each future holder of all or any part of the
Subordinated Debt that the Subordinated Debt is subordinated to the Senior Debt
in the manner and to the extent provided herein.  Holder represents that no part
of the Subordinated Debt or any instrument evidencing the same has been
transferred or assigned and Holder will not transfer or assign, except to Agent
for the ratable benefit of Secured Parties, any part of the Subordinated Debt
while any Senior Debt remains outstanding, unless such transfer or assignment is
made expressly subject to the provisions of this Section 8.  Holder and Company
shall not modify or permit the modification of the payment terms of the
Subordinated Debt or otherwise modify this Note.
 
(j)           Holder represents and warrants that neither the contents and
provisions of this Section 8 nor fulfillment of nor compliance with the terms
and provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of or constitute a default under any agreement or
instrument to which Holder is now subject.
 
(k)           In the event that Company at any time terminates the financing
arrangements with respect to the Senior Debt, then the provisions of this
Section 8 shall inure to the benefit of any financial institution obtained by
Company to provide replacement financing for Company and, in connection with
such replacement financing, Holder shall, if requested by such replacement
lender, execute
 

 
4

--------------------------------------------------------------------------------

 

 
with such replacement lender a subordination agreement substantially similar to
the provisions of this Section 8.  Notwithstanding the foregoing, the Company
shall enter into no extension, termination, refinancing, replacement,
amendment or other modification of the Senior Debt that contemplates the
existence of Senior Debt past the Maturity Date, unless the documents evidencing
the resulting extended, terminated, refinanced, replaced, amended or otherwise
modified credit facility expressly permits the timely payment due to Holder on
the Maturity Date of the principal and all amounts then due under this Note,
except in the case of the existence of a material event of default (for purposes
of the Loan Agreement, a Significant Default) thereunder.
 
(l)           Company and Holder each expressly agree that Agent, Issuing Bank
and Lenders are third party beneficiaries of the provisions of this Section 8
and understand that Agent, Issuing Bank and Lenders shall rely on such
provisions to make and continue to make the Senior Debt available to Company.
 
 9.           Transaction Documents.  This Note is entitled to all rights and
remedies provided in the Note Purchase Agreement dated September 24, 2009
between the Company and Holder and all other documents executed or delivered in
connection herewith (this Note and such documents, as any of them may be amended
from time to time, being collectively the “Transaction Documents”).
 
10.           Events of Default.  For purposes hereof, each of the following
shall constitute an Event of Default (“Event of Default”) hereunder:
 
(a)           the failure of the Company to pay any amount of principal on this
Note on the date such payment is due and payable;
 
(b)           the failure of the Company to pay any amount of interest on this
Note, any fees or other sums payable hereunder or any other obligations,
indebtedness, liabilities and undertakings of the Company to Holder, whether now
or hereafter owing or existing, under this Note or the other Transaction
Documents (the “Indebtedness”) on the date on which such payment is due, whether
on demand, at the stated maturity or due date thereof or by reason of any
requirement for the prepayment thereof, by acceleration or otherwise, and such
failure continues unremedied for a period of five (5) business days after
Holder’s delivery of written notice to the Company of such monetary default
(such five business day period, the “Payment Cure Period”);
 
(c)           the failure of the Company to duly perform or observe any
obligation, covenant or agreement on its part contained herein or in any other
Transaction Document and such failure continues unremedied for a period of ten
business (10) days after notice from Holder to the Company of the existence of
such failure.  Notwithstanding the foregoing, if such failure specifically
constitutes an Event of Default under some other subsection of this Section 10
or under any of the other Transaction Documents, and is incapable of remedy or
cure, the Company shall not be entitled to any notice or grace hereunder;
 
(d)           the adjudication of the Company as a bankrupt or insolvent, or the
entry of an order for relief against the Company or the entry of an order
appointing a receiver or trustee for the Company or any of its property or
approving a petition seeking reorganization or other similar relief under the
bankruptcy or other similar laws of the United States or any state or any other
competent jurisdiction;

 
5

--------------------------------------------------------------------------------

 

 
(e)           a proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law is filed by or
(unless dismissed within 90 days) against the Company, or the Company makes an
assignment for the benefit of creditors, or the Company takes any action to
authorize any of the foregoing;
 
(f)           all or any material part of the assets of Company come within the
possession or control of any receiver, trustee, custodian or assignee for the
benefit of creditors;
 
(g)           any representation or warranty of the Company in any of the
Transaction Documents is discovered to be untrue in any material respect as of
the date such representation or warranty is made;
 
(h)           the Company voluntarily or involuntarily dissolves or is
dissolved, terminates or is terminated;
 
(i)           the Company is enjoined, restrained, or in any way prevented by
the order of any court or any administrative or regulatory agency, the effect of
which order restricts the Company from conducting all or any material part of
its business; or
 
(j)           (i) the occurrence of an event of default under any of the other
Transaction Documents or (ii) an Event of Default (as defined in the Loan
Agreement) occurs under the facilities evidencing the Senior Debt and is not
cured within any applicable cure period.
 
11.           Remedies.  Upon the occurrence of an Event of Default, Holder, at
its option and without notice to the Company, may declare immediately due and
payable the entire Indebtedness, together with interest accrued thereon at the
rate specified herein to the date of payment.  Payment thereof may be enforced
and recovered in whole or in part at any time by one or more of the remedies in
this Note or in the Transaction Documents, or as may be available to Holder at
law or in equity. If Holder employs counsel to enforce this Note by suit or
otherwise, the Company will reimburse Holder for all costs of suit and other
expenses in connection therewith, whether or not suit is actually instituted,
together with Holder’s reasonable attorney’s fees incurred for collection,
together, to the extent permitted by applicable law, with interest on any
judgment obtained by Holder at the rate specified herein, including interest
from and after the date of execution, judicial or foreclosure sale until actual
payment is made to Holder of the full amount due to Holder.
 
12.           Set-Off.  Without limiting the rights of Holder under applicable
law, Holder has and may exercise a right of set-off, a lien against and a
security interest in all property of the Company now or at any time in Holder’s
possession in any capacity whatsoever.  At any time and from time to time
following the occurrence of an Event of Default, or an event which with the
giving of notice or passage of time or both would constitute an Event of
Default, Holder may without notice or demand, set-off and apply any and all sums
at any time held and other indebtedness at any time owing by Holder to or for
the credit of the Company against any or all of the Indebtedness and the
Company’s obligations under the Transaction Documents.

 
6

--------------------------------------------------------------------------------

 
 
13.           Delay or Omission Not Waiver.  Neither the failure nor any delay
on the part of Holder to exercise any right, remedy, power or privilege under
this Note upon the occurrence of any Event of Default or otherwise shall operate
as a waiver thereof or impair any such right, remedy, power or privilege.  No
waiver of any Event of Default shall affect any later Event of Default or shall
impair any rights of Holder. No single, partial or full exercise of any rights,
remedies, powers and privileges by Holder shall preclude further or other
exercise thereof.  No course of dealing between Holder and the Company shall
operate as or be deemed to constitute a waiver of Holder’s rights under this
Note or affect the duties or obligations of the Company.
 
14.           Remedies Cumulative.  The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges in
Holder’s favor under the other Transaction Documents, at law or in equity.
 
15.           Recovery of Judgments.  The recovery of any judgment by Holder
and/or the levy of execution under any judgment upon any assets of the Company
shall not affect in any manner or to any extent any rights, remedies or powers
of Holder under this Note or any of the other Transaction Documents, but such
rights, remedies and powers of Holder shall continue unimpaired as before.
 
16.           Releases.  The Company agrees that (i) Holder may release,
compromise, forbear with respect to, waive, suspend, extend or renew any of the
terms of the Transaction Documents, and (ii) the Transaction Documents may be
amended, supplemented or modified by Holder and the other signatory parties as
it may require, without in any way affecting the validity of this Note.  Any
action taken by Holder pursuant to the foregoing shall in no way be construed as
a waiver or release of any other right or remedy of Holder, or of any Event of
Default, or of any liability or obligation of the Company hereunder or under any
of the Transaction Documents.
 
17.           Transaction Documents Solely Corporate Obligations.  No recourse
for the payment of any Indebtedness due under any Transaction Document, or for
any claim based thereon or otherwise in respect thereof, and no recourse under
or upon any obligation, covenant or agreement of the Company under any
Transaction Document, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, shareholder, partner, member,
manager, employee, agent, officer, trustee, director or subsidiary, as such,
past, present or future, of the Company, or any of its subsidiaries or of any
successor thereto, either directly or through the Company or any of its
subsidiaries or of any successor thereto, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly understood that all such liability is hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of the Transaction Documents, including, without limitation, this
Note.
 
18.            Submission to Jurisdiction.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  THE COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO IT AT THE ADDRESS FOR
SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

 
7

--------------------------------------------------------------------------------

 

 
19.           Waivers.  In connection with any proceedings under the Transaction
Documents or in connection with any Indebtedness, including without limitation
any action by Holder in replevin, foreclosure or other court process or in
connection with any other action related to the Transaction Documents or the
Indebtedness, the Company hereby waives and releases:
 
(a)           all errors, defects and imperfections in such proceedings;
 
(b)           all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Transaction Documents or in
any replevin or foreclosure proceeding, or otherwise providing for any
valuation, appraisal or exemption;
 
(c)           presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor or acceleration, protest and notice of protest of any of
the Transaction Documents, including this Note, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note or any other Indebtedness;
 
(d)           any requirement for bonds, security or sureties required by
statute, court rule or otherwise;
 
(e)           all rights to claim or recover attorney’s fees and costs in the
event that Holder is successful in any action to remove, suspend or enforce a
judgment entered by confession.
 
20.           Communications and Notices.  All notices, consents, approvals and
requests required or permitted hereunder (a “Notice”) shall be given in writing
and shall be effective for all purposes if (i) hand delivered, or (ii) sent by
(A) certified or registered United States mail, postage prepaid, (B) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (C) telecopier (confirmed electronically),
in any case addressed as follows (or to such other address or person as a party
shall designate from time to time by notice to the other party):

 
8

--------------------------------------------------------------------------------

 
 
To the Company:
 
Resource America, Inc.
One Crescent Drive
Navy Yard Corporate Center
Philadelphia, PA 19112
Attention: Jeffrey F. Brotman
Telecopy Number: (215) 546-5308
 
To Holder:
 
[Name]_______________
[Address]_____________ 
      _____________________
_____________________
_____________________
Telephone:_____________                                           
Facsimile: _____________                                          
 
A Notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a business day;
or in the case of telecopier, on the date confirmed electronically.
 
21.           Severability.  The provisions of this Note and all other
Transaction Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
22.           Limitation of Interest to Maximum Lawful Rate.  In no event shall
the rate of interest payable hereunder exceed the maximum rate of interest
permitted to be charged by applicable law (including the choice of law rules)
and any interest paid in excess of the permitted rate shall be refunded to the
Company.  Such refund shall be made by application of the excessive amount of
interest paid against any sums outstanding and shall be applied in such order as
Holder may determine.  If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the said sums outstanding shall be refunded
in cash by Holder.  Any such crediting or refund shall not cure or waive any
default by the Company hereunder.  The Company agrees, however, that in
determining whether or not any interest payable under this Note exceeds the
highest rate permitted by law, any non-principal payment, including, without
limitation, late charges, loan fees and expenses are and shall be deemed to the
extent permitted by law to be late charges, loan fees or expenses, as
applicable, and not interest.
 
23.           Law Governing.  This Note has been made, executed and delivered in
the State of New York and will be construed in accordance with and governed by
the laws thereof.
 
24.           Headings.  The headings of the sections, paragraphs and clauses of
this Note are inserted for convenience only and shall not be deemed to
constitute a part of this Note.

 
9

--------------------------------------------------------------------------------

 
 
25.           Construction.  Whenever used, the singular number shall include
the plural, the plural the singular and the use of any gender shall be
applicable to all genders.  The words “Holder” and the “Company” shall be deemed
to include the respective successors and assigns of Holder and the Company.  All
exhibits attached hereto are made a part of this Note.
 
26.           Assignment or Sale by Holder.  Subject to compliance with Section
2.2 (g) of the Note Purchase Agreement referred to in Section 9 hereof, Holder
may sell, assign or participate all or a portion of his interest in this Note
and/or any of the Transaction Documents and, in connection therewith, may make
available to any prospective purchaser, assignee or participant any information
relative to the Company in his possession; provided, however that Holder, or any
purchaser, assignor or participant who proposes to further sell, assign or
participate its interest, shall notify the Company of the proposed transaction
not less than ten (10) business days prior to the proposed sale, assignment or
participation, including the name and address of the proposed purchaser,
assignor or participant and the terms of the transaction.
 
27.           No Assignment by the Company.  The Company may not assign any of
its rights or obligations hereunder without the prior written consent of Holder.
 
28.           Binding Effect.  This Note and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.
 
29.           No Third Party Beneficiaries.  The rights and benefits of this
Note and the Transaction Documents shall not inure to the benefit of any third
party.
 
30.           Modifications.  No modification of this Note or any of the
Transaction Documents shall be binding or enforceable unless in writing and
signed by or on behalf of the party against whom enforcement is sought.
 
31.           Integration.  The Transaction Documents shall be construed as
integrated and complementary of each other, and as augmenting and not
restricting Holder’s rights, powers, remedies and security.  The Transaction
Documents contain the entire understanding of the parties thereto with respect
to the matters contained therein and supersede all prior agreements and
understandings between the parties with respect to the subject matter thereof
and do not require parol or extrinsic evidence in order to reflect the intent of
the parties. In the event of any inconsistency between the terms of this Note
and the terms of the other Transaction Documents, the terms of this Note shall
prevail.
 
32.           Lost, Stolen, Mutilated or Destroyed Note.  If this Note is lost,
stolen, mutilated or destroyed, the Company shall promptly, on receipt of an
indemnification undertaking by the Holder, issue a new Note of like denomination
and terms as this Note so lost, stolen, mutilated or destroyed.
 
33.           Holidays.  If the day provided herein for the payment of any
amount or the taking of any action falls on a Saturday, Sunday or public holiday
at the place of payment or action, then the due date for such payment or action
will be the next succeeding business day.  For the purposes of this Section, the
term “holiday” shall mean a day other than a Saturday or Sunday on which banks
in the State of New York are or may elect to be closed.

 
10

--------------------------------------------------------------------------------

 
 
34.           JURY TRIAL WAIVER.  THE COMPANY AND HOLDER WAIVE ANY RIGHT TO
TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
ANY OF THE TRANSACTION DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE COMPANY OR HOLDER WITH RESPECT TO ANY OF THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE COMPANY AND HOLDER
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THE TRANSACTION
DOCUMENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND HOLDER TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.  THE COMPANY ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS SECTION.

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused this Note to be duly executed the day and year first above written.
 
 
RESOURCE AMERICA, INC.
a Delaware corporation
 
 
By:        ______________
Name:  Thomas C. Elliott
Title:    Senior Vice President
 

 
12

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
Form of Warrant
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
THIS WARRANT AND THE SECURITIES FOR WHICH THIS WARRANT MAY BE EXERCISED
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS.
 
ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(e) HEREOF.  THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(e) HEREOF.
 
 
RESOURCE AMERICA, INC.
 
Warrant To Purchase Common Stock
 

 Warrant No.:  ____     Number of Shares:  ________

 
 
Resource America, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for Ten United States Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
_____________________, the registered holder hereof or its permitted assigns, is
entitled, subject to the terms set forth below, to purchase from the Company
upon surrender of this Warrant (if required by Section 2(e)), at any time or
times on or after the Warrant Date (as defined in Section 1 (xiii)), but not
after 11:59 P.M. New York Time on the Expiration Date (as defined herein)
_____________________________ (___________) fully paid nonassessable shares of
Common Stock (as defined in Section 1(iii) below) of the Company (the “Warrant
Shares”) at the Warrant Exercise Price (as defined in Section 1(xiv) below).
 
Section 1.  Definitions.  The following words and terms as used in this Warrant
shall have the following meanings:
 
(i)          “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires approval of the Company’s
stockholders.
 
(ii)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
                              (iii)           “Common Stock” means (i) the
Company’s common stock, par value $.01 per share, and (ii) any capital stock
into which such Common Stock shall have been changed or any capital stock
resulting from a reclassification of such Common Stock.
 
(iv)          “Expiration Date” means the date that is five (5) years after the
Warrant Date or, if such date does not fall on a Business Day, then the next
Business Day.
 
(v)          “Ordinary Cash Dividend” means a cash dividend on shares of Common
Stock out of surplus or net profits legally available therefor determined in
accordance with accounting principles generally accepted in the United States
from time to time.
 
(vi)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof or any other
legal entity.
 
(vii)          “Principal Market” means, with respect to the Common Stock or any
other security, the NASDAQ Global Select Market, or, if the Common Stock or such
other security is not traded on the NASDAQ Global Select Market, then the
principal securities exchange or trading market for the Common Stock or such
other security.
 
(viii)          “Pro Rata Repurchases” means any purchase of shares of Common
Stock by the Company or any affiliate thereof pursuant to (A) any tender offer
or exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) or (B),
whether for cash or securities of the Company, evidences of indebtedness of the
Company or any other person or any other property (including, without
limitation, shares of capital stock, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, effected while this
Warrant is outstanding. The “Effective Date” of a Pro Rata Repurchase shall mean
the date of acceptance of shares for purchase or exchange by the Company under
any tender or exchange offer which is a Pro Rata Repurchase or the date of
purchase with respect to any Pro Rata Repurchase that is not a tender or
exchange offer.
 
(ix)          “Registration Rights Agreement” means that agreement dated
_____________, by and among the Company and the persons who have purchased Notes
as such agreement may be amended from time to time as provided in such
agreement.
 
(x)          “Securities Act” means the Securities Act of 1933, as amended.
 
(xi)          “Trading Day” means any day on which the Common Stock is traded on
the Principal Market; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade, or actually trades, on such
exchange or market for less than 4.0 hours.
 
(xii)          “Warrant” means this Warrant and all Warrants issued in exchange,
transfer or replacement hereof pursuant to the terms of this Warrant.
 
(xiii)          “Warrant Date” means ____________.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
                             (xiv)           “Warrant Exercise Price” shall be
equal to, with respect to any Warrant Share, $5.10, subject to adjustment as
hereinafter provided.
 
(xv)          “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on its Principal
Market during the period beginning at 9:30 a.m., New York City Time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00 p.m., New York City Time (or such other time as the
Principal Market publicly announces is the official close of trading), as
reported by Bloomberg Financial Markets (or any successor thereto, “Bloomberg”)
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York City Time (or such other time
as such over-the-counter market publicly announces is the official open of
trading), and ending at 4:00 p.m., New York City Time (or such other time as
such over-the-counter market publicly announces is the official close of
trading), as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by the National
Quotation Bureau, Inc.  If the Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Weighted Average
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder of this Warrant.  If the Company and
the holder of this Warrant are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved pursuant to Section 2(a)
below.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during any
period during which the Weighted Average Price is being determined.
 
Section 2.  Exercise of Warrant.
 
(a)             Subject to the terms and conditions hereof, this Warrant may be
exercised by the holder hereof then registered on the books of the Company, in
whole or in part, at any time on any Business Day on or after the opening of
business on the Warrant Date and prior to 11:59 P.M. New York Time on the
Expiration Date by (i) delivery of a written notice, in the form of the
subscription form attached as Exhibit A hereto (the “Exercise Notice”), of such
holder’s election to exercise this Warrant, which notice shall specify the
number of Warrant Shares to be purchased, (ii) (A) payment to the Company of an
amount equal to the Warrant Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) by wire transfer of immediately available funds (or by check if the
Company has not provided the holder of this Warrant with wire transfer
instructions for such payment) or (B) by notifying the Company that this Warrant
is being exercised pursuant to a Cashless Exercise (as defined in Section 2(d)),
and (iii) if required by Section 2(e) or unless the Holder has previously
delivered this Warrant to the Company and it or a new replacement Warrant has
not yet been delivered to the Holder, the surrender to a common carrier for
overnight delivery to the Company as soon as practicable following such date,
this Warrant (or an indemnification undertaking with respect to this Warrant in
the case of its loss, theft or destruction); provided, that if such Warrant
Shares are to be issued in any name other than that of the registered holder of
this Warrant, such issuance shall be deemed a transfer and the provisions of
Section 7 shall be applicable.  In the event of any exercise of the rights
represented by this Warrant in compliance with this Section 2(a), the
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Company shall on the second (2nd) Business Day (the “Warrant Share Delivery
Date”) following the date of its receipt of the later of the Exercise Notice,
the Aggregate Exercise Price (or notice of Cashless Exercise) and if required by
Section 2(e) (or unless the holder of this Warrant has previously delivered this
Warrant to the Company and it or a new replacement Warrant has not yet been
delivered to the holder), this Warrant (or an indemnification undertaking with
respect to this Warrant in the case of its loss, theft or destruction) (the
“Exercise Delivery Documents”), issue and deliver to the address specified in
the Exercise Notice, a certificate, registered in the name of the holder or its
designee, for the number of shares of Common Stock to which the holder shall be
entitled.  Upon the later of the date of delivery of (x) the Exercise Notice and
(y) the Aggregate Exercise Price referred to in clause (ii)(A) above or
notification to the Company of a Cashless Exercise referred to in Section 2(d),
the holder of this Warrant shall be deemed for all purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised (the date thereof being referred to as the “Deemed Issuance
Date”), irrespective of the date of delivery of this Warrant as required by
clause (iii) above or the certificates evidencing such Warrant Shares.  In the
case of a dispute as to the determination of the Warrant Exercise Price, the
Weighted Average Price of a security or the arithmetic calculation of the number
of Warrant Shares, the Company shall promptly issue to the holder the number of
shares of Common Stock that is not disputed and shall submit the disputed
determinations or arithmetic calculations to the holder via facsimile within two
(2) Business Days of receipt of the holder’s Exercise Notice.  If the holder and
the Company are unable to agree upon the determination of the Warrant Exercise
Price, the Weighted Average Price or arithmetic calculation of the number of
Warrant Shares within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the holder, then the Company shall
promptly submit via facsimile (i) the disputed determination of the Warrant
Exercise Price or the Weighted Average Price to an independent, reputable
investment banking firm agreed to by the Company and the holder of this Warrant
or (ii) the disputed arithmetic calculation of the number of Warrant Shares to
its independent, outside public accountant.  The Company shall direct the
investment banking firm or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the holder of the
results no later than two (2) Business Days after the date it receives the
disputed determinations or calculations.  Such investment banking firm’s or
accountant’s determination or calculation, as the case may be, shall be deemed
conclusive absent demonstrable error.
 
(b)           If this Warrant is submitted for exercise, as may be required by
Section 2(e), and unless the rights represented by this Warrant shall have
expired or shall have been fully exercised, the Company shall, as soon as
practicable and in no event later than four (4) Business Days after receipt of
this Warrant (the “Warrant Delivery Date”) and at its own expense, issue a new
Warrant identical in all respects to this Warrant except it shall represent
rights to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which such Warrant is exercised (together with, in the case of a cashless
exercise, the number of Warrant Shares surrendered in lieu of payment of the
Exercise Price).
 
            (c)           No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but rather the number of shares of Common
Stock issued upon exercise of this Warrant shall be rounded up or down to the
nearest whole number (with 0.5 rounded up).
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything contained herein to the contrary, the
holder of this Warrant may, at its election exercised in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
 
Net Number = (A x B) - (A x C)
   B
 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised;
 
B= the Weighted Average Price of the Common Stock on the trading day immediately
preceding the date of the delivery of the Exercise Notice; and
 
C= the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.
 
(e)           Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon exercise of this Warrant in accordance with the terms hereof, the
holder of this Warrant shall not be required to physically surrender this
Warrant to the Company unless it is being exercised for all of the Warrant
Shares represented by the Warrant.  The holder and the Company shall maintain
records showing the number of Warrant Shares exercised and issued and the dates
of such exercises or shall use such other method, reasonably satisfactory to the
holder and the Company, so as not to require physical surrender of this Warrant
upon each such exercise.  In the event of any dispute or discrepancy, such
records of the Company establishing the number of Warrant Shares to which the
holder is entitled shall be controlling and determinative in the absence of
demonstrable error.  Notwithstanding the foregoing, if this Warrant is exercised
as aforesaid, the holder may not transfer this Warrant unless the holder first
physically surrenders this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the holder a new Warrant of like
tenor, registered as the holder may request, representing in the aggregate the
remaining number of Warrant Shares represented by this Warrant.  The holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following exercise of any portion of
this Warrant, the number of Warrant Shares represented by this Warrant may be
less than the number stated on the face hereof.  Each Warrant shall bear the
following legend:
 
                ANY TRANSFEREE OF THIS WARRANT SHOULD
                CAREFULLY REVIEW THE TERMS OF THIS WARRANT, 
                      INCLUDING SECTION 2(e) HEREOF.  THE SECURITIES
                REPRESENTED BY THIS WARRANT MAY BE LESS THAN
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
                     THE NUMBER SET FORTH ON THE FACE HEREOF
                                                                                
PURSUANT TO SECTION 2(e) HEREOF.
 
Section 3.  Covenants.  The Company hereby covenants and agrees as follows:
 
(a)           This Warrant is, and any Warrants issued in substitution for or
replacement of this Warrant will upon issuance be, duly authorized and validly
issued.
 
(b)           All Warrant Shares that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid and nonassessable.
 
(c)           During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized and
reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights then represented by this Warrant.
 
(d)           The Company shall promptly secure the listing of the shares of
Common Stock issuable upon exercise of this Warrant on the Principal Market
(subject to official notice of issuance upon exercise of this Warrant) and each
other market or exchange on which the Common Stock is traded or listed and shall
maintain, so long as any other shares of Common Stock shall be so traded or
listed, such listing of all shares of Common Stock from time to time issuable
upon the exercise of this Warrant; and the Company shall so list on the
Principal Market and each other market or exchange on which the Common Stock is
traded or listed and shall maintain such listing of, any other shares of capital
stock of the Company issuable upon the exercise of this Warrant if and so long
as any shares of the same class shall be listed on the Principal Market and each
other market or exchange on which the Common Stock is traded or listed.
 
(e)           The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against impairment, consistent with the tenor and purpose of this
Warrant.  Without limiting the generality of the foregoing, the Company (i) will
not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.
 
           (f)           This Warrant will be binding upon any entity succeeding
to the Company by merger, consolidation or acquisition of all or substantially
all of the Company’s assets.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 4.  Taxes.  The Company shall pay any and all taxes (excluding income
taxes, franchise taxes or other taxes levied on gross earnings, profits or the
like of the holder of this Warrant) that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.
 
Section 5.  Warrant Holder Not Deemed a Shareholder.  No holder, as such, of
this Warrant shall be entitled to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose (other than to the extent that
the holder is deemed to be a beneficial holder of shares under applicable
securities laws after taking into account the limitation set forth in the first
paragraph of this Warrant), nor shall anything contained in this Warrant be
construed to confer upon the holder hereof, as such, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
Deemed Issuance Date of the Warrant Shares that such holder is then entitled to
receive upon the due exercise of this Warrant.  In addition, nothing contained
in this Warrant shall be construed as imposing any obligations or liabilities on
such holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a shareholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.
 
Section 6.  Representations of Holder.  The holder of this Warrant, by the
acceptance hereof, represents that it is acquiring this Warrant, and upon
exercise hereof (other than pursuant to a Cashless Exercise) will acquire the
Warrant Shares, for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution of this Warrant or the
Warrant Shares, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the holder does not agree to hold this Warrant or any of the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of this
Warrant and the Warrant Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  The holder of
this Warrant further represents, by acceptance hereof, that, as of this date,
such holder is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act (an “Accredited Investor”) and has had the opportunity
to ask questions and receive answers concerning the Company, the Warrant and the
offering thereof from the Company.  Each delivery of an Exercise Notice, other
than in connection with a Cashless Exercise, shall constitute confirmation at
such time by the holder of the representations concerning the Warrant Shares set
forth in the first two sentences of this Section 6, unless contemporaneous with
the delivery of such Exercise Notice, the holder notifies the Company in writing
that it is not making such representations (a “Representation Notice”).  If the
holder delivers a Representation Notice in connection with an exercise, it shall
be a condition to such holder’s exercise of this Warrant and the Company’s
obligations set forth in Section 2 in connection with such exercise, that the
Company receive such other representations as the Company considers reasonably
necessary to assure the Company that the issuance of its securities upon
exercise of this Warrant shall not violate any United States or state securities
laws, and the time periods for the Company’s compliance with its obligations set
forth in Section 2 shall be tolled until such holder provides the Company with
such other representations.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 7.  Ownership and Transfer.
 
(a)           The Company shall maintain at its principal executive offices or
at the offices of its transfer agent (or such other office or agency of the
Company as it may designate by notice to the holder hereof), a register for this
Warrant, in which the Company shall record the name and address of the person in
whose name this Warrant has been issued, as well as the name and address of each
transferee.  The Company may treat the person in whose name any Warrant is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.
 
(b)           This Warrant and the rights granted hereunder shall be assignable
by the holder hereof without the consent of the Company.
 
(c)           The Company is obligated to register the Warrant Shares for resale
under the Securities Act pursuant to the Registration Rights Agreement, and the
initial holder of this Warrant (and assignees thereof) is entitled to the
registration rights in respect of the Warrant Shares as set forth in the
Registration Rights Agreement.
 
Section 8.  Adjustments  The Warrant Exercise Price and the number of shares of
Common Stock issuable upon exercise of this Warrant shall be subject to
adjustment from time to time as follows; provided, that if more than one
subsection of this Section 8 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 8 so as to
result in duplication:
 
(a)           Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Warrant Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the holder of this Warrant after such date
shall be entitled to purchase the number of shares of Common Stock which such
holder would have owned or been entitled to receive in respect of the shares of
Common Stock subject to this Warrant after such date had this Warrant been
exercised immediately prior to such date. In such event, the Warrant Exercise
Price in effect at the time of the record date for such dividend or distribution
or the effective date of such subdivision, combination or reclassification shall
be adjusted to the number obtained by dividing (x) the product of (1) the number
of Warrant Shares issuable upon the exercise of this Warrant before such
adjustment and (2) the Warrant Exercise Price in effect immediately prior to the
record or effective date, as the case may be, for the dividend, distribution,
subdivision, combination or reclassification giving rise to this adjustment by
(y) the new number of Warrant Shares issuable upon exercise of the Warrant
determined pursuant to the immediately preceding sentence.
 
                       
 
8

--------------------------------------------------------------------------------

 
 
       (b)           Distributions. In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness,
assets, cash, rights or warrants (excluding Ordinary Cash Dividends, dividends
of its Common Stock and other dividends or distributions referred to in Section
8(a)), in each such case, the Warrant Exercise Price in effect prior to such
record date shall be reduced immediately thereafter to the price determined by
multiplying the Warrant Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Weighted Average Price of the Common Stock
on the last trading day preceding the first date on which the Common Stock
trades regular way on the Principal Market on which the Common Stock is listed
or admitted to trading without the right to receive such distribution, minus the
amount of cash and/or the fair market value of the securities, evidences of
indebtedness, assets, rights or warrants to be so distributed in respect of one
share of Common Stock as determined by the Board of Directors of the Company in
good faith (the “Fair Market Value”) divided by (y) such  Weighted Average Price
on such date specified in clause (x); such adjustment shall be made successively
whenever such a record date is fixed. In such event, the number of Warrant
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Warrant Shares
issuable upon the exercise of this Warrant before such adjustment, and (2) the
Warrant Exercise Price in effect immediately prior to the distribution giving
rise to this adjustment by (y) the new Warrant Exercise Price determined in
accordance with the immediately preceding sentence. In the case of adjustment
for a cash dividend that is, or is coincident with, an Ordinary Cash Dividend,
the Fair Market Value shall be reduced by the per share amount of the portion of
the cash dividend that would constitute an Ordinary Cash Dividend. In the event
that such distribution is not so made, the Warrant Exercise Price and the number
of Warrant Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Warrant Exercise Price that would then be
in effect and the number of Warrant Shares that would then be issuable upon
exercise of this Warrant if such record date had not been fixed.
 
(c)           Certain Repurchases of Common Stock. In case the Company effects a
Pro Rata Repurchase of Common Stock, then the Warrant Exercise Price shall be
reduced to the price determined by multiplying the Warrant Exercise Price in
effect immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Weighted Average Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Weighted Average Price per
share of Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Warrant
Exercise Price in effect immediately prior to the Pro Rata Repurchase giving
rise to this adjustment by (y) the new Warrant Exercise Price determined in
accordance with the immediately preceding sentence. For the avoidance of doubt,
no increase to the Warrant Exercise Price or decrease in the number of Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
13(D).
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)           Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 8(a)), the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the holder of this
Warrant shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the holder’s right to exercise this Warrant in exchange for
any shares of stock or other securities or property pursuant to this paragraph.
In determining the kind and amount of stock, securities or the property
receivable upon exercise of this Warrant following the consummation of such
Business Combination, if the holders of Common Stock have the right to elect the
kind or amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).
 
(e)           Sales of Common Stock.  Except in the case of equity awards under
a Company stockholder equity compensation plan, if the Company at any time while
this Warrant is outstanding and unexpired shall (i) issue or sell any shares of
Common Stock for a consideration per share less than a price equal to the
Warrant Exercise Price in effect immediately prior to such issuance or sale (the
“Applicable Price”), (ii) issue or sell any options or warrants for an exercise
price which, when taken together with the amount of consideration paid to
acquire such warrants or options (allocated pro rata over the number of shares
for which the options or warrant are exercisable) is less than the Applicable
Price, (iii) issue or sell any convertible securities for which the conversion
price is less that the Applicable Price, or (iv) change any exercise or
conversion price to an amount less that the Applicable Price, then immediately
after such sale or change, the Warrant Price then in effect shall be reduced to
that amount.  Notwithstanding the foregoing, such reduction of Warrant Exercise
Price shall not be available to certain Warrant Holders to the extent that such
reduction, in accordance with the rules promulgated by the Principal Market,
would be deemed to be equity compensation requiring stockholder approval.
 
(f)           Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 8 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 8 to the contrary notwithstanding, no adjustment in
the Warrant Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 8 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event (i)
issuing to the holder of this Warrant exercised after such record date and
before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such holder any amount of
cash in lieu of a fractional share of Common Stock; provided, however, that the
Company upon request shall deliver to such holder a due bill or other
appropriate instrument evidencing such holder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.
 
(h)           Statement Regarding Adjustments. Whenever the Warrant Exercise
Price or the number of Warrant Shares into which this Warrant is exercisable
shall be adjusted as provided in Section 8, the Company shall forthwith file at
the principal office of the Company a statement showing in reasonable detail the
facts requiring such adjustment and the Warrant Exercise Price that shall be in
effect and the number of Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and the Company shall also cause a copy of
such statement to be sent by mail, first class postage prepaid, to the holder of
this Warrant at the address appearing in the Company’s records.
 
(i)           Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 8 (but only if
the action of the type described in this Section 8 would result in an adjustment
in the Warrant Exercise Price or the number of Warrant Shares into which this
Warrant is exercisable or a change in the type of securities or property to be
delivered upon exercise of this Warrant), the Company shall give notice to the
holder of this Warrant, in the manner set forth in Section 10, which notice
shall specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Warrant Exercise Price and the number, kind or class
of shares or other securities or property which shall be deliverable upon
exercise of this Warrant. In the case of any action which would require the
fixing of a record date, such notice shall be given at least 10 days prior to
the date so fixed, and in case of all other action, such notice shall be given
at least 15 days prior to the taking of such proposed action. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
any such action.
 
(j)           Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 8, the Company shall take any action which
may be necessary, including obtaining regulatory, Principal Market or other
applicable national securities exchange or stockholder approvals or exemptions,
in order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all Warrant Shares issuable pursuant to this Warrant.
 
 
 
 
(k)           Adjustment Rules. Any adjustments pursuant to this Section 8 shall
be made successively whenever an event referred to herein shall occur. If an
adjustment in Warrant Exercise Price made hereunder would reduce the Warrant
Exercise Price to an amount below the par value of the Common Stock, then such
adjustment in Warrant Exercise Price made hereunder shall reduce the Warrant
Exercise Price to the par value of the Common Stock.
 
 
11

--------------------------------------------------------------------------------

 
 
 
Section 9.  Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking by the holder (or in the case of a mutilated
Warrant, the Warrant), issue a new Warrant of like denomination and tenor as
this Warrant so lost, stolen, mutilated or destroyed.
 
Section 10.  Notice.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:
 
Resource America, Inc.
One Crescent Drive
Navy Yard Corporate Center
Philadelphia, PA  19112
Telephone:                    (215) 546-5005
Facsimile:                      (215) 546-5308
Attention:                      Jeffrey F. Brotman
 
With copy to:
 
Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA 19103
Telephone:                    (215) 731-9450
Facsimile:                      (215) 735-2513
Attention:                      J. Baur Whittlesey, Esquire
 
If to the Warrant Holder:
 
          [Name]            
          [Address]           
           ___________________________
           ___________________________
           Telephone:         
           Facsimile:          
 
 
12

--------------------------------------------------------------------------------

 
 
 
Section 11.  Date.  The date of this Warrant is September 29, 2009.  This
Warrant, in all events, shall be wholly void and of no effect after 11:59 P.M.,
New York Time, on the Expiration Date, except that notwithstanding any other
provisions hereof, the provisions of Section 7 shall continue in full force and
effect after such date as to any Warrant Shares or other securities issued upon
the exercise of this Warrant.
 
Section 12.  Amendment and Waiver.  Except as otherwise provided herein, this
Warrant may be amended and the Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only with the
written consent of the holder of this Warrant.
 
Section 13.  Descriptive Headings; Governing Law.  The descriptive headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant.  All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.
 
Section 14.  Rules of Construction.  Unless the context otherwise requires, (a)
all references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Warrant, (b) each accounting term not
otherwise defined in this Warrant has the meaning assigned to it in accordance
with GAAP, (c) words in the singular or plural include the singular and plural
and pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Warrant shall be by way of example rather than limitation.
 
 
* * * * * *
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
date first written above.
 
RESOURCE AMERICA, INC.
a Delaware corporation
 
 
By:        ______________
Name:  Thomas C. Elliott
Title:    Senior Vice President
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
 
 
EXHIBIT A TO WARRANT
 
EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT
 
RESOURCE AMERICA, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Resource America, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.
 
1.  Form of Warrant Exercise Price.  The holder intends that payment of the
Warrant Exercise Price shall be made as:
 
 
____________
a “Cash Exercise” with respect to ___________________ Warrant Shares; and/or

 
 
____________
a “Cashless Exercise” with respect to ______________ Warrant Shares.

 
2.  Payment of Warrant Exercise Price.  In the event that the holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
 
3.  Delivery of Warrant Shares.  The Company shall deliver __________ Warrant
Shares in accordance with the terms of the Warrant in the following name and to
the following address:
 
Issue
to:                                                                                                                     
 
Facsimile
Number:                                                                                                                     
 
Account Number  (if electronic book entry
transfer):                                                                                                                                
 
Date: _______________ __, ______
 
 
   Name of Registered Holder
 
By:                                                      
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated ________________, 20__
from the Company and acknowledged and agreed to by [TRANSFER AGENT].
 
RESOURCE AMERICA, INC.
 
 
 
By:                                                                
Name:                                                                
Title:                                                                
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B TO WARRANT
 
FORM OF WARRANT POWER
 
 
FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
________________, Federal Identification No. __________, a warrant to purchase
____________ shares of the capital stock of Resource America, Inc., a Delaware
corporation, represented by warrant no. _____, standing in the name of the
undersigned on the books of said corporation.  The undersigned does hereby
irrevocably constitute and appoint ______________, attorney to transfer the
warrants of said corporation, with full power of substitution in the premises.
 
 
Dated:  _________, 20__
 
 
 
____________________________________
 
Name:     _____________________________
Title:       _____________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
Registration Rights Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 


REGISTRATION RIGHTS AGREEMENT
 
 
This Registration Rights Agreement (“Agreement”) is entered into as of
____________, by and among RESOURCE AMERICA, INC., a Delaware corporation (the
“Company”) and the persons listed on the signature pages hereto (each a “Seller”
and, collectively, the “Sellers”).
 
WHEREAS, pursuant to Note Purchase Agreements by and between the Company and
each of the Sellers (each a “Purchase Agreement” and, collectively, the
“Purchase Agreements”), the Sellers have purchased from the Company certain 12%
Senior Notes due 2012 of the Company (the “Notes”); and
 
WHEREAS, in connection with the issuance of the Notes, the Company has issued to
the Sellers warrants (the “Warrants”) to purchase an aggregate of ____________
shares of the Company’s common stock, par value $.01 per share (the “Common
Shares”), subject to adjustment as provided in each of the Warrants.
 
NOW, THEREFORE, in consideration of the premises, and the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement, the Company and each Seller agree as follows:
ARTICLE I
 
DEFINITIONS
 
Section 1.01         Definitions.  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreements. 
The terms set forth below are used herein as so defined:
 
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
 
“Commission” or “SEC” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Shares” has the meaning specified therefor in the recitals of this
Agreement.
 
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
 
“Demand Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
 
“Demanding Holder” has the meaning specified therefor in Section 2.01(a) of this
Agreement.
 
“Effectiveness Deadline” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
 
“Holder” and “Holders” means the record holder of any Registrable Securities.

 
 

--------------------------------------------------------------------------------

 

 
“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.
 
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
 
“Purchase Agreement” and “Purchase Agreements” have the meaning specified
therefor in the recitals of this Agreement.
 
“Registrable Securities” means the Common Shares issued or issuable to each
Holder upon exercise of the Warrants.
 
“Registration Expenses” has the meaning specified therefor in Section 2.06(a) of
this Agreement.
 
“Registration Statement” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” or “Sellers” has the meaning specified therefor in the introductory
paragraph of this Agreement.
 
“Selling Expenses” has the meaning specified therefor in Section 2.05(a) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
 
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
 
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Registrable Securities are sold to an
underwriter on a firm commitment basis for reoffering to the public.
 
“Warrants” has the meaning specified therefor in the recitals of this Agreement.
 
 
Section 1.02         Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security: (a) when a Registration Statement covering
such Registrable Security is effective and such Registrable Security has been
sold or disposed of pursuant to such Registration Statement; (b) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; (c) one year
after issuance of such Registrable Security pursuant to exercise of a Warrant;
(d) when such Registrable Security is held by the Company or one of its
subsidiaries; (e) when such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee or (f) ____________, 2015.
 

 
2

--------------------------------------------------------------------------------

 

 
ARTICLE II
REGISTRATION RIGHTS
 
 
Section 2.01         Registration.
 
(a)           At any time and from time to time after the date of this
Agreement, the holders of Warrants exercisable for not less that 15% of the
Common Shares may make a written demand for registration under the Securities
Act of all or part of their Registrable Securities (a “Demand
Registration”).  Any demand for a Demand Registration shall specify the number
of Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof.  The Company will notify all holders of Registrable
Securities of the demand, and each holder of Registrable Securities who wishes
to include all or a portion of such holder’s Registrable Securities in the
Demand Registration (each such holder that decides to include shares of
Registrable Securities in such registration, a “Demanding Holder”) shall so
notify the Company within 15 days after the receipt by the holder of the notice
from the Company.  Upon any such request, the Demanding Holders shall be
entitled to have their Registrable Securities included in the Demand
Registration. The Company shall not be obligated to effect more than an
aggregate of three (3) Demand Registrations under this Agreement in respect of
Registrable Securities.
 
(b)           The Company shall, within 45 days of receiving the demand, prepare
and file a registration statement with the Commission pursuant to Rule 415 under
the Securities Act on Form S-3 under the Securities Act (or in the event that
the Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a registration on Form S-3 as soon as Form S-3 becomes available
to the Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Registrable Securities, and no other securities (the
“Registration Statement”).  Thereafter, the Company shall use its reasonable
best efforts to cause such Registration Statement to be declared effective as
soon as possible, and in any event within 180 days following receipt of the
demand (the “Effectiveness Deadline”).
 
Section 2.02         Sale Procedures.  In connection with its obligations under
this Article II, the Company will, as expeditiously as possible:
 
(a)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Selling Holders of the filing and
effectiveness of such Registration Statement and any amendments or supplements;
 
(b)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;
 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions in the United States as the
Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Company will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
 
(d)           promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and (ii)
the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
 
(e)           immediately notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in the Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; (ii) the
issuance or express threat of issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, the Company agrees
to amend or supplement the prospectus or take other appropriate action as
promptly as practicable so that the prospectus does not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension or proceedings related
thereto.  Each Selling Holder, upon receipt of notice from the Company of the
happening of any event of the kind described in this Section 2.02(e), shall
forthwith discontinue offers and sales of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended
 
 
4

--------------------------------------------------------------------------------

 
 
 
prospectus contemplated by this Section 2.02(e) or until it is advised in
writing by the Company that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will deliver to the Company all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice;
 
(f)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
 
(g)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
 
(h)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;
 
(i)           use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(j)           provide a transfer agent and registrar for all Registrable
Securities covered by the Registration Statement not later than the effective
date of such Registration Statement;
 
(k)           enter into customary agreements, take such other actions, and
provide such cooperation and access to management, as are reasonably requested
by the Selling Holders or the underwriters, if any, in order to expedite or
facilitate the disposition of such Registrable Securities;
 
(l)           if requested by a Seller: (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Seller
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) if required by the Securities Act, supplement or make amendments to any
Registration Statement; and
 
(m)           if the Sellers are deemed to be “underwriters,” as defined in
Section 2(a)(11) of the Securities Act, in connection with a Registration
Statement in respect of any Registrable Securities pursuant to this Agreement,
and any amendment or supplement thereof, then for a period of one year following
the effective date of the Registration Statement, the Company will cooperate
with the Sellers in

 
5

--------------------------------------------------------------------------------

 
 
allowing the Sellers to conduct customary “underwriter’s due diligence” with
respect to the Company and satisfy their obligations in respect thereof.  In
addition, for a period of one year following the effective date of the
Registration Statement, at the request of a Seller seeking to offer or sell
Registrable Securities, the Company will furnish to such Seller, on the date of
the effectiveness of any Registration Statement covering the sale of such
Seller’s Registrable Securities and thereafter no more often than on a quarterly
basis, (i) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Seller, (ii) an opinion, dated as of such date, of counsel
representing the Seller in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Seller and (iii) an officer’s certificate from the
Chief Executive Officer and Chief Financial Officer of the Company in form,
scope and substance as is customarily given in an underwritten offering
addressed to such Seller.  The Company will also permit one legal counsel to
such Seller(s) to review and comment upon the Registration Statement at least
three Business Days prior to its filing with the Commission and all amendments
and supplements to any such Registration Statement within a reasonable number of
days prior to their filing with the Commission and not file any such
Registration Statement or amendment or supplement thereto in a form to which
such Seller’s legal counsel reasonably objects.
 
Section 2.03          Cooperation by Holders.  The Company shall have no
obligation to include in the Registration Statement Registrable Securities of a
Holder, or in an Underwritten Offering pursuant to Section 2.02 Registrable
Securities of a Selling Holder, who has failed to timely furnish such
information that the Company determines, after consultation with counsel, is
reasonably required to be furnished or confirmed in order for the Registration
Statement or prospectus supplement, as applicable, to comply with the Securities
Act.
 
Section 2.04          Restrictions on Public Sale by Holders of Registrable
Securities.  For a period of 365 days from the date hereof, each Holder of
Registrable Securities agrees not to effect any public sale or distribution of
the Registrable Securities for a period of up to 30 days following completion of
an Underwritten Offering of equity securities by the Company if required by the
Managing Underwriter. 
 
Section 2.05          Expenses.
 
(a)           Certain Definitions.  “Registration Expenses” means all expenses
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing and securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, transfer taxes and fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, the fees and disbursements of one
counsel to the Holders and the fees and expenses of the independent public
accountants for the Company, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance.  “Selling Expenses” means all underwriting fees, discounts and
selling commissions allocable to the sale of the Registrable Securities.

 
6

--------------------------------------------------------------------------------

 

 
          (b)           Expenses.  The Company will pay all reasonable
Registration Expenses as determined in good faith.  The Company shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.  Each Selling Holder shall pay its pro rata
share of all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.
 
Section 2.06         Indemnification.
 
(a)           By the Company.  In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Selling Holder and its directors, officers and
employees, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement contemplated by this Agreement, any
preliminary prospectus, free writing prospectus or final prospectus contained
therein, or any amendment or supplement thereof, arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such Selling Holder, its directors or officers or any
underwriter or controlling person, and shall survive the transfer of such
securities by such Selling Holder.
 
(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Company, its directors and
officers, and each person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers and
employees, to the same extent as the foregoing indemnity from the Company to the
Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any preliminary prospectus or final
prospectus included therein, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.
 

 
7

--------------------------------------------------------------------------------

 
 
          (c)           Notice.  Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party other than under this
Section 2.06.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.06 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however,
that, (i) if the indemnifying party has failed to assume the defense or employ
counsel reasonably acceptable to the indemnified party or (ii) if the defendants
in any such action include both the indemnified party and the indemnifying party
and counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred. 
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against an indemnified party with respect to
which the indemnified party is entitled to indemnification hereunder without the
consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.
 
(d)           Contribution.  If the indemnification provided for in this Section
2.06 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification or contribution.  The relative fault of the indemnifying party
on the one hand and the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the

 
8

--------------------------------------------------------------------------------

 

 
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paidby
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.
 
(e)           Other Indemnification.  The provisions of this Section 2.06 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
 
Section 2.07         Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration under the
Securities Act, the Company agrees to use its commercially reasonable efforts
to:
 
(a)           make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
 
(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and
 
(c)           so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any Registrable Securities without registration under the Securities Act.
 
Section 2.08        Transfer or Assignment of Registration Rights.  Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The rights
granted to the Sellers by the Company under this Agreement to cause the Company
to register Registrable Securities may be transferred or assigned (in whole or
in part) to a permitted transferee or assignee of Registrable Securities, and
all other rights granted to the Sellers by the Company hereunder may be
transferred or assigned to any permitted transferee or assignee of any
Registrable Securities; provided in each case that the Company must be given
written notice by the Seller at the time of or within a reasonable time after
said transfer or assignment, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned; and provided further that the
transferee or assignee of such rights agrees in writing to be bound by the
registration provisions of this Agreement.

 
9

--------------------------------------------------------------------------------

 

 
ARTICLE III
MISCELLANEOUS
 
Section 3.01        Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
electronic mail, courier service or personal delivery:
 
(a)           if to the Company or the Sellers, to the addresses set forth on
the signature page hereof; and
 
(b)           if to a transferee of a Seller, to such Holder at the address
provided pursuant to Section 2.08 hereof.
 
 
All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.
 
Section 3.02        Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
 
Section 3.03        Change of Control.  The Company shall not merge, consolidate
or combine with any other person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.
 
Section 3.04        Remedies.  The Company and the Sellers acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.
 
Section 3.05        Counterparts.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
Section 3.06        Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
Section 3.07        Governing Law.  The laws of the State of New York shall
govern this Agreement without regard to principles of conflict of laws.
 

 
10

--------------------------------------------------------------------------------

 

 
Section 3.08        Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
 
Section 3.09        Entire Agreement.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
Section 3.10        Amendment.  This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
Registrable Securities existing at the date of the amendment; provided, however,
that no such amendment shall materially and adversely affect the rights of any
Holder hereunder without the consent of such Holder.
 
Section 3.11        No Presumption.  If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
 
Section 3.12        Obligations Limited to Parties to Agreement.  Each of the
parties hereto covenants, agrees and acknowledges that no person other than the
Sellers (and their permitted assignees) and the Company shall have any
obligation hereunder and that, notwithstanding that one or more of the Sellers
may be a corporation, partnership or limited liability company, no recourse
under this Agreement or the Purchase Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or affiliate of any of the Sellers
or of the Company or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or affiliate of any of the Sellers or of the Company or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or affiliate of any of the foregoing, as
such, for any obligations of the Sellers or the Company, as the case may be,
under this Agreement or the Purchase Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation.

 
11

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.
 
 

 
RESOURCE AMERICA, INC.
 
 
By:_________________________
Name:  Thomas C. Elliott
Title:     Senior Vice President
 
Address for notices:
 
One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA  19112
Fax: 215-546-5308
Attn:  Jeffrey F. Brotman
 
 
With copies to:
 
Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA  19103
Fax:215-735-2513
Attn:  J. Baur Whittlesey, Esq.
 

 
 

 
12

--------------------------------------------------------------------------------

 

 

 
SELLER:
 
_____________________________
 
By:
    Name: _______________________
    Title:   _______________________
 
 
Address for notices:
 
Name______________________________
Address____________________________
___________________________________
___________________________________
___________________________________
Phone:  _____________
Fax:      _____________
 
With copies to:
 
 
 
 
 
 
 

 
 

 
13

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Subscription Escrow Agreement
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 